Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of lamps, bookends, boxes, vases, bottles, sugars, inkstands, coupes, trays, atomizers, plates, photo frames, salts, gueridons, baskets, tantalus sets, liquor sets and glasses chiefly used'on the table, in the kitchen, or in the household for utilitarian purposes, or hollow ware. The claim at 40 percent under paragraph ■339 was sustained on the authority of United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), and Rice v. United States (T. D. 49373).